                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:18-CV-237-DCK

 LATASHA EL,                                          )
                                                      )
                 Plaintiff,                           )
                                                      )
    v.                                                )       ORDER
                                                      )
 NANCY BERRYHILL,                                     )
 Acting Commissioner of Social Security,              )
                                                      )
                 Defendant.                           )
                                                      )

         THIS MATTER IS BEFORE THE COURT on the “Consent Motion For Reversal And

Remand Pursuant To Sentence Four Of 42 U.S.C. § 405(g)” (Document No. 16) filed January 9,

2019. The parties have consented to Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate.

         Pursuant to the power of this Court to enter a judgment reversing the Commissioner’s

decision with remand in Social Security actions under sentence four of 42 U.S.C. § 405(g), this

Court hereby REVERSES the Commissioner’s decision under sentence four of 42 U.S.C.

§ 405(g), with a remand of the case to the Commissioner for further proceedings. See Melkonyan

v. Sullivan, 501 U.S. 89 (1991). Having carefully considered the motion and the record, and noting

consent of Plaintiff’s counsel, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that the “Consent Motion For Reversal And Remand

Pursuant To Sentence Four Of 42 U.S.C. § 405(g)” (Document No. 16) is GRANTED.

         IT IS FURTHER ORDERED that this matter be REMANDED to the Commissioner of

Social Security for further review.
SO ORDERED.


              Signed: January 9, 2019




                           2
